Beck, P. J.
The exception to the order of March 14, 1933, which is apparently the order overruling the exceptions filed by the receiver to the report of the auditor, is not such as to raise any question for decision by this court. The order is not set forth literally or in substance, and the court will not look through the record to find an order passed on that date.
The only order excepted to with sufficient definiteness and clearness is the order refusing to set aside the order of March 14, 1933, and to resubmit the case to the auditor. This final order was passed by Judge John D. Humphries. Another judge signed the certificate to the bill of exceptions. In Kennedy v. Ayers, 164 Ga. 277 (138 S. E. 155), it was held: “This court is without jurisdiction to pass upon the correctness of any decision of a judge of the superior court which has not been authenticated or verified by the certificate of the judge whose rulings are complained of; and where two judges have presided at different stages of the same case, there is no authority of this court to review antecedent rulings of one under a bill of exceptions based upon the certificate of the other, where no exceptions pendente lite or otherwise have been taken to such antecedent ruling and duly certified by the judge making it.” See also Perry v. Tumlin, 161 Ga. 392, 397 (131 S. E. 70). Consequently the only exception sufficiently made is not properly certified to allow a decision by this court.

Writ of error dismissed.


All the Justices concur.